 



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (the “Amendment”), made as of
this 12th day of May, 2006, is entered into by and between Thoratec Corporation,
a California corporation (the “Company”), and Gerhard F. Burbach (“Employee”).
RECITALS
     Whereas, the Company and Employee entered into that certain Employment
Agreement effective as of January 13, 2006 (the “Agreement”) related to the
employment of Employee by the Company;
     Whereas, the Agreement provides that Employee shall be granted 50,000
shares of restricted common stock of the Company (“Restricted Stock”), within an
administratively reasonable period of time after the Board of Directors of the
Company (the “Board”), or a designated committee thereof, completes the vesting
provisions for such grant by establishing the applicable performance criteria
(the “Vesting Provisions”); and
     Whereas, the Company and Employee desire to amend the Agreement to provide
that the Restricted Stock will be granted prior to completion of the Vesting
Provisions and that the Board, or a designated committee thereof, shall complete
the Vesting Provisions within an administratively reasonable period of time
after such grant, and in no event later than the end of the Company’s third
fiscal quarter of 2006.
     Now, Therefore, in consideration of their mutual promises and intending to
be legally bound, the parties agree as follows:

  1.   Section 2.4 of the Agreement is hereby amended in its entirety to read as
follows:         “Employee shall be granted, as soon as administratively
practicable, 50,000 shares of restricted common stock of the Company
(“Restricted Stock”). The restrictions shall lapse upon the fifth anniversary of
the Hire Date; provided, however, that restrictions shall lapse as to
thirty-three and one-third percent (33 1/3%) of the Restricted Stock upon each
of the third and fourth anniversaries of the Hire Date if Employee achieves
certain individual and corporate objectives for such anniversaries, as shall be
agreed upon by Employee and the Board, or a designated committee thereof. Within
an administratively reasonable period of time after the grant of the Restricted
Stock, and in no event later than the end of the Company’s third fiscal quarter
of 2006, the Board, or a designated committee thereof, shall establish the
vesting provisions for such grant of Restricted Stock by establishing the
applicable performance criteria. Notwithstanding the terms of any agreements
related to the grant of the Restricted Stock to the contrary, upon the
occurrence of a Change of Control, (a) the restrictions on the Restricted Stock
shall, upon such occurrence, immediately lapse as to fifty percent (50%) of the
number of shares of

1



--------------------------------------------------------------------------------



 



      Restricted Stock that at such date are still restricted and (b) upon the
earlier of (i) the one (1) year anniversary of the effective date of such Change
of Control, or (ii) such date after the date of such Change of Control when
Employee voluntarily terminates his employment for Good Reason or his employment
is involuntary terminated without Cause by the Company, the restrictions on the
Restricted Stock shall immediately lapse as to the remainder, if any, of the
shares of Restricted Stock that are then still otherwise restricted.”

     2.   This Amendment will be governed by the governing law and related
provisions of Section 15 of the Agreement.
     3.   Except as modified herein, the provisions of the Agreement shall
remain unchanged and in full force and effect.
     4.   This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall be deemed to
constitute one instrument.
[Remainder of page intentionally blank; next page is signature page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, dsthe foregoing Amendment is effective as of the date
first above written.



            EMPLOYEE
      Signature:   /s/ Gerhard F. Burbach         Gerhard F. Burbach            
 

            THORATEC CORPORATION
      By:   /s/ J. Donald Hill         J. Donald Hill        Chairman of the
Board     



3